DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 07/07/2022. In the current amendments, claims 1-20 are amended and claim 21 is added. Claims 1-21 are pending and have been examined.
In response to amendments and remarks filed on 07/07/2022, the Specification objection, the claim objections, the 35 U.S.C. 112(b) rejection to claims 1-20, and the 35 U.S.C. 101 signal per se rejection to claims 12-18 made in the previous Office Action have been withdrawn.
In response to amendments filed on 07/07/2022, the 35 U.S.C. 103 rejection to claim 1 made in the previous Office Action has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, and 19 of U.S. Patent No. US 11,232,152 B2 in view of Hamilton et al. (“Inductive Representation Learning on Large Graphs”).
Present Application
Reference Patent
U.S. Patent No. US 11,232,152 B2
Claim 1

A computer-implemented method for determining an aggregated embedding vector
for a target node of a corpus graph according to a neighborhood of the target node in the corpus graph, the method comprising: 

determining, via convolutions of a trained machine learning model, an embedding vector
of the target node;

determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding
information comprising embedding information of the neighborhood of the target node in the
corpus graph;

generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node;

and associating the aggregated embedding vector with the target node.
Claim 1

A computer-implemented method for determining an aggregated embedding vector for a target node of a corpus graph, the method comprising: accessing a target node of a corpus graph; 

determining an aggregated embedding vector relating to the target node, comprising: 

determining a relevant neighborhood of the target node within the corpus graph through execution by a central processing unit (CPU); and 

generating an aggregated embedding vector for the target node in view of the relevant neighborhood of the target node through execution by a graphic processing unit (GPU); 

wherein the aggregated embedding vector comprises an embedding vector of the target node concatenated with neighborhood embedding information for the target node determined from the relevant neighborhood of the target node; and 

associating the aggregated embedding vector with the target node.
Claim 2

The computer-implemented method of claim 1, further comprising:

receiving a query from a computer user;

determining that the query corresponds to the target node of the corpus graph;

determining a plurality of potential recommendation nodes as recommendations
for the computer user in view of the query, where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node; 

and providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user.
Claim 2

The computer-implemented method of claim 1, further comprising: 

receiving a query from a computer user; determining that the query corresponds to the target node of the corpus graph; 

determining a plurality of potential recommendation nodes as recommendations for the user in view of the query, where the plurality of potential recommendation nodes is identified from the corpus graph according to the aggregated embedding vector of the target node; 

and providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user.
Claim 12

A non-transitory computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the non-transitory computer readable medium, carry out a method for determining an aggregated embedding vector for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph, the method comprising:

identifying a relevant neighborhood of nodes to the target node within the corpus graph;

determining, via convolutions of a trained machine learning model, an embedding vector
of the target node;

determining, based at least in part on embedding vectors associated with nodes of the
relevant neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph;

generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node;

and associating the aggregated embedding vector with the target node.
Claim 13 

A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out a method for determining an aggregated embedding vector for a target node of a corpus graph, the method comprising: accessing a target node of a corpus graph; 

determining an aggregated embedding vector relating to the target node, comprising: 

determining a relevant neighborhood of the target node within the corpus graph through execution by a central processing unit (CPU); 

and generating an aggregated embedding vector for the target node in view of the relevant neighborhood of the target node through execution by a graphic processing unit (GPU); 

wherein the aggregated embedding vector comprises an embedding vector of the target node concatenated with neighborhood embedding information for the target node determined from the relevant neighborhood of the target node; and 

associating the aggregated embedding vector with the target node.
Claim 19

A computer system configured as a recommender system for providing recommended content in response to a user query, the computer system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user query, the additional components comprising:

a content recommender component that, in execution on the computer system:

receives the user query from the user over a network, the user query comprising an item of content;

identifies a corresponding item of content to the user query in a corpus graph maintained by the recommender system;

determines a set of potential content recommendation for the user according to an
aggregated embedding vector associated with the corresponding item of content in the corpus graph;

selects at least one content recommendation from the set of potential content recommendations; and

provides the at least one content recommendation to the user; and

an embedding vector generator that, in execution on the computer system:

determines a relevant neighborhood of the corresponding item of content in the corpus graph; and

generates the aggregated embedding vector for the corresponding item of content in the corpus graph, the aggregated embedding vector comprising an embedding vector, generated via convolutions of a trained machine learning model, of the corresponding
item of content and a network embedding vector of the corresponding item of content.
Claim 19

A computer system configured as a recommender system for providing recommended content in response to a user query, the system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user's query, the additional components comprising: 

a content recommender component that, in execution on the computer system: 

receives the query from the user over a network, the query comprising an item of content; 

identifies a corresponding item of content to the query in a corpus graph maintained by the recommender system; 

determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with the corresponding item of content in the corpus graph; 

selects at least one content recommendation from the set of potential content recommendations; and 

provides the at least one content recommendation to the user; and an embedding vector generator that, in execution: 

accesses a target node of a corpus graph; 

and determines an aggregated embedding vector relating to the target node, comprising: 

determining a relevant neighborhood of the target node within the corpus graph through execution by a central processing unit (CPU); and 

generating an aggregated embedding vector for the target node in view of the relevant neighborhood of the target node through execution by a graphic processing unit (GPU); 

wherein the aggregated embedding vector comprises an embedding vector of the target node concatenated with neighborhood embedding information for the target node determined from the relevant neighborhood of the target node.


Regarding Claim 1,
Reference Patent claim 1 does not teach the following limitations of claim 1 in the present application:
determining, via convolutions of a trained machine learning model, an embedding vector of the target node; 
determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph;
However, Hamilton et al. teaches the above limitations in pg. 4 Algorithm 1, pg. 3 Section 3.1, pg. 2 second and third paragraphs, and pg. 4 first paragraph and Figure 1. Hamilton et al. and Reference Patent are analogous art to the claimed invention because they are directed to graph representations. It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hamilton et al. to the disclosed invention of the Reference Patent. One of ordinary skill in the arts would have been motivated to make this modification to leverage “a novel approach that allows embeddings to be efficiently generated for unseen nodes. GraphSAGE consistently outperforms state-of-the-art baselines, effectively trades off performance and runtime by sampling node neighborhoods” (Hamilton et al. pg. 8 Section 6).

Regarding Claim 2,
Claims 2 is rejected based on same rationale as claim 1, please see the Table above for mapping between respective present claim and Reference Patent claim.
Regarding Claim 12,
Reference Patent claim 13 does not teach the following limitations of claim 12 in the present application:
determining, via convolutions of a trained machine learning model, an embedding vector of the target node;
determining, based at least in part on embedding vectors associated with nodes of the relevant neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph;
However, Hamilton et al. teaches the above limitations in pg. 4 Algorithm 1, pg. 3 Section 3.1, pg. 2 second and third paragraphs, and pg. 4 first paragraph and Figure 1. Hamilton et al. and Reference Patent are analogous art to the claimed invention because they are directed to graph representations. It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hamilton et al. to the disclosed invention of the Reference Patent. One of ordinary skill in the arts would have been motivated to make this modification to leverage “a novel approach that allows embeddings to be efficiently generated for unseen nodes. GraphSAGE consistently outperforms state-of-the-art baselines, effectively trades off performance and runtime by sampling node neighborhoods” (Hamilton et al. pg. 8 Section 6).
Regarding Claim 19,
Reference Patent claim 19 does not teach the following limitations of claim 19 in the present application:
the aggregated embedding vector comprising an embedding vector, generated via convolutions of a trained machine learning model, of the corresponding item of content and a network embedding vector of the corresponding item of content.
However, Hamilton et al. teaches the above limitations in pg. 4 Algorithm 1, pg. 3 Section 3.1, pg. 5 Section 3.3, pg. 4 first paragraph, and pg. 6 first full paragraph. Hamilton et al. and Reference Patent are analogous art to the claimed invention because they are directed to graph representations. It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hamilton et al. to the disclosed invention of the Reference Patent. One of ordinary skill in the arts would have been motivated to make this modification to leverage “a novel approach that allows embeddings to be efficiently generated for unseen nodes. GraphSAGE consistently outperforms state-of-the-art baselines, effectively trades off performance and runtime by sampling node neighborhoods” (Hamilton et al. pg. 8 Section 6).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
for determining an aggregated embedding vector for a target node of a corpus graph according to a neighborhood of the target node in the corpus graph 
determining, via convolutions of a trained machine learning model, an embedding vector of the target node;
determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph;
generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node;
associating the aggregated embedding vector with the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass for determining an aggregated embedding vector for a target node of a corpus graph according to a neighborhood of the target node in the corpus graph (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine embedding vector representation (which is a low-dimensional vector representation) of a corpus graph and nodes within the graph); determining, via convolutions of a trained machine learning model, an embedding vector of the target node (determining an embedding vector via convolutions corresponds to mathematical concepts because according to Specification [0068], examples of convolution include “aggregations,...mathematical manipulations, linear and multivariate regressions, statistical determinations”, which amount to mathematical calculations and relationships); determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph (determining neighborhood embedding information based on embedding vector generated via convolutions corresponds to evaluation and judgment of mathematical outputs to generate neighborhood embedding information with assistance of pen and paper); generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine and generate embedding vector representation (which is a low-dimensional vector representation) of a corpus graph and nodes within the graph); associating the aggregated embedding vector with the target node (associating vector with a node corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determining that the query corresponds to the target node of the corpus graph
determining a plurality of potential recommendation nodes as recommendations for the computer user in view of the query, where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass determining that the query corresponds to the target node of the corpus graph (determining correspondence between query and target node corresponds to evaluation and judgment); determining a plurality of potential recommendation nodes as recommendations for the computer user in view of the query, where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node (determining potential recommendation corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifying a relevant neighborhood to the target node within the corpus graph; 
wherein determining the neighborhood embedding information for the target node comprises determining the neighborhood embedding information from nodes within the relevant neighborhood within the corpus graph
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass identifying a relevant neighborhood to the target node within the corpus graph (identifying a relevant neighborhood corresponds to evaluation and judgment); wherein determining the neighborhood embedding information for the target node comprises determining the neighborhood embedding information from nodes within the relevant neighborhood within the corpus graph (determining neighborhood information from nodes of relevant neighborhood correspond to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein identifying the relevant neighborhood to the target node within the corpus graph comprises iteratively conducting the following, beginning from the target node as the current node: randomly selecting a traversal from the current node to another node connected to the current node;
setting the current node to the another node; and
incrementing a visit count associated with the another node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein identifying the relevant neighborhood to the target node within the corpus graph comprises iteratively conducting the following, beginning from the target node as the current node: randomly selecting a traversal from the current node to another node connected to the current node (randomly selecting a traversal corresponds to judgment); setting the current node to the another node (corresponds to evaluation and judgment); incrementing a visit count associated with the another node (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein identifying the relevant neighborhood to the target node within the corpus graph further comprises: in addition to randomly selecting a traversal from the current node to another node connected to the current node, randomly determining whether to reset the current node to the target node; and
resetting the current node to the target node upon the random determination to do so.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein identifying the relevant neighborhood to the target node within the corpus graph further comprises: in addition to randomly selecting a traversal from the current node to another node connected to the current node, randomly determining whether to reset the current node to the target node (randomly selecting and randomly determining correspond to judgment); resetting the current node to the target node upon the random determination to do so (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the iteratively conducting is conducted for a predetermined number of iterations.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the iteratively conducting is conducted for a predetermined number of iterations (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with a highest visit count.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with a highest visit count (determining nodes of the relevant neighborhood corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the neighborhood of the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the neighborhood of the target node (generating neighborhood embedding information according to aggregated embedding vectors corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the aggregated embedding vectors from each of the neighbor nodes of the target node comprises neighborhood embedding information of the neighbor nodes of a plurality of neighbor nodes of an immediate neighbor node of the target node
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the aggregated embedding vectors from each of the neighbor nodes of the target node comprises neighborhood embedding information of the neighbor nodes of a plurality of neighbor nodes of an immediate neighbor node of the target node (generating aggregated embedding vectors comprising neighborhood embedding information of the neighbor nodes of the immediate neighbor node of the target node corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the aggregated embedding vectors of the immediate neighbor nodes comprises an aggregation of an aggregated embedding vector of each of a plurality of immediate neighbor nodes of the immediate neighbor node of the target node 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the aggregated embedding vectors of the immediate neighbor nodes comprises an aggregation of an aggregated embedding vector of each of a plurality of immediate neighbor nodes of the immediate neighbor node of the target node (generating aggregated embedding vectors corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the embedding vector of each of the plurality of immediate neighbor nodes of the immediate neighbor node of the target node is weighted in aggregation with the embedding vectors of other immediate neighbor nodes of the immediate neighbor node of the target node according to visit counts associated with nodes of the corpus graph used in determining the relevant neighborhood to the target node. 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations)  but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the embedding vector of each of the plurality of immediate neighbor nodes of the immediate neighbor node of the target node is weighted in aggregation with the embedding vectors of other immediate neighbor nodes of the immediate neighbor node of the target node according to visit counts associated with nodes of the corpus graph used in determining the relevant neighborhood to the target node (weighting embedding vector according to visit counts corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a non-transitory computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
a method for determining an aggregated embedding vector for a target node of a corpus graph according to a neighborhood of the target node in the corpus graph, the method comprising:
identifying a relevant neighborhood of nodes to the target node within the corpus graph;
determining, via convolutions of a trained machine learning model, an embedding vector of the target node;
determining, based at least in part on embedding vectors associated with nodes of the relevant neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph;
generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node; and
associating the aggregated embedding vector with the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass a method for determining an aggregated embedding vector for a target node of a corpus graph according to a neighborhood of the target node in the corpus graph, the method comprising: (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine  and generate embedding vector representation (which is a low-dimensional vector representation) of a corpus graph and nodes within the graph); identifying a relevant neighborhood of nodes to the target node within the corpus graph (identifying a relevant neighborhood corresponds to evaluation and judgment); determining, via convolutions of a trained machine learning model, an embedding vector of the target node (determining an embedding vector via convolutions corresponds to mathematical concepts because according to Specification [0068], examples of convolution include “aggregations,...mathematical manipulations, linear and multivariate regressions, statistical determinations”, which amount to mathematical calculations and relationships); determining, based at least in part on embedding vectors associated with nodes of the relevant neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph; (determining neighborhood embedding information based on embedding vector generated via convolutions corresponds to evaluation and judgment of mathematical outputs to generate neighborhood embedding information with assistance of pen and paper); generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine and generate embedding vector representation (which is a low-dimensional vector representation) of a corpus graph and nodes within the graph); associating the aggregated embedding vector with the target node (associating vector with a node corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A non-transitory computer readable medium bearing computer executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the non-transitory computer readable medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a non-transitory computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph comprises: beginning from the target node as the current node and for a predetermined number of repetitions, repeatedly: randomly selecting a traversal from the current node to another node connected to the current node;
setting the current node to the another node; and
incrementing a visit count associated with the another node;
wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with a highest visit count.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass  wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph comprises: beginning from the target node as the current node and for a predetermined number of repetitions, repeatedly: randomly selecting a traversal from the current node to another node connected to the current node (randomly selecting a traversal corresponds to judgment); setting the current node to the another node (corresponds to evaluation and judgment); incrementing a visit count associated with the another node (corresponds to evaluation and judgment); wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with a highest visit count (determining nodes of the relevant neighborhood corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a non-transitory computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph further comprises: randomly determining whether to reset the current node to the target node; and
resetting the current node to the target node upon the random determination to do so.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph further comprises: randomly determining whether to reset the current node to the target node (randomly determining correspond to judgment); resetting the current node to the target node upon the random determination to do so (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a non-transitory computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the target node (generating neighborhood embedding information according to aggregated embedding vectors corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a non-transitory computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the aggregated embedding vectors of each of a plurality of immediate neighbor nodes of the target node comprises neighborhood embedding information of neighbor nodes of a neighbor node of the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the aggregated embedding vectors of each of a plurality of immediate neighbor nodes of the target node comprises neighborhood embedding information of neighbor nodes of a neighbor node of the target node (generating aggregated embedding vectors comprising neighborhood embedding information of the neighbor nodes of the immediate neighbor node of the target node corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a non-transitory computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the neighborhood embedding information of the neighbor nodes comprises a neighborhood embedding information of each of the neighbor nodes of the neighbor node of the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the neighborhood embedding information of the neighbor nodes comprises a neighborhood embedding information of each of the neighbor nodes of the neighbor node of the target node (determining neighborhood embedding information corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a non-transitory computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the aggregated embedding vector of each of the neighbor nodes of the neighbor node of the target node is weighted in aggregation with the embedding vectors of the other neighbor nodes of the neighbor node of the target node according to visit counts associated with nodes of the corpus graph used in determining the relevant neighborhood to the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the aggregated embedding vector of each of the neighbor nodes of the neighbor node of the target node is weighted in aggregation with the embedding vectors of the other neighbor nodes of the neighbor node of the target node according to visit counts associated with nodes of the corpus graph used in determining the relevant neighborhood to the target node (weighting embedding vector according to visit counts corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a computer system, which can be directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifies a corresponding item of content to the user query in a corpus graph maintained by the recommender system 
determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with the corresponding item of content in the corpus graph 
selects at least one content recommendation from the set of potential content recommendations; and
determines a relevant neighborhood of the corresponding item of content in the corpus graph
generates the aggregated embedding vector for the corresponding item of content in the corpus graph, the aggregated embedding vector comprising an embedding vector, generated via convolutions of a trained machine learning model, of the corresponding item of content and a network embedding vector of the corresponding item of content
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass identifies a corresponding item of content to the query in a corpus graph maintained by the recommender system (identifying an item corresponds to evaluation and judgment); determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with the corresponding item of content in the corpus graph (determining potential recommendation corresponds to evaluation and judgment); selects at least one content recommendation from the set of potential content recommendations (selecting potential recommendation corresponds to evaluation and judgment); selects at least one content recommendation from the set of potential content recommendations (selecting content recommendation corresponds to evaluation and judgment); determines a relevant neighborhood of the corresponding item of content in the corpus graph (determining relevant neighborhood corresponds to evaluation and judgment); generates the aggregated embedding vector for the corresponding item of content in the corpus graph, the aggregated embedding vector comprising an embedding vector, generated via convolutions of a trained machine learning model, of the corresponding item of content and a network embedding vector of the corresponding item of content (generating aggregated embedding vector based on an embedding vector generated via convolutions and a network embedding vector amounts to mathematical concepts because according to Specification [0068], examples of convolution include “aggregations,...mathematical manipulations, linear and multivariate regressions, statistical determinations”, which amount to mathematical calculations and relationships).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer system configured as a recommender system...the computer system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user's query, the additional components comprising: a content recommender component that, in execution on the computer system:...an embedding vector generator that, in execution on the computer system”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives the user query from the user over a network, the user query comprising an item of content” and “for providing recommended content in response to a user query” and “provides the at least one content recommendation to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives the user query from the user over a network, the user query comprising an item of content” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional elements of and “for providing recommended content in response to a user query” and “provides the at least one content recommendation to the user” amount to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a computer system, which can be directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generates a neighborhood embedding vector of the corresponding item of content in the corpus graph according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the corresponding item of content in the corpus graph
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass generates a neighborhood embedding vector of the corresponding item of content in the corpus graph according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the corresponding item of content in the corpus graph (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine and generate embedding vector representations (which is a low-dimensional vector representation), including the neighborhood embedding vector).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer system configured as a recommender system...the computer system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user's query, the additional components comprising: a content recommender component that, in execution on the computer system:...an embedding vector generator that, in execution on the computer system”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives the user query from the user over a network, the user query comprising an item of content” and “for providing recommended content in response to a user query” and “provides the at least one content recommendation to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives the user query from the user over a network, the user query comprising an item of content” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional elements of and “for providing recommended content in response to a user query” and “provides the at least one content recommendation to the user” amount to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein: the neighborhood embedding information includes a plurality of features; and
determining neighborhood embedding information for the target node includes: determining a respective neighbor aggregated embedding vector for each neighboring node of the neighborhood;
determining a respective normalized count value for each neighboring node of the neighborhood; and
randomly selecting a feature from the respective neighbor aggregated embedding vectors in accordance with the respective normalized count values as a corresponding one of the plurality of features of the neighborhood embedding information.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass wherein: the neighborhood embedding information includes a plurality of features; and determining neighborhood embedding information for the target node includes: determining a respective neighbor aggregated embedding vector for each neighboring node of the neighborhood (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can determining a respective neighbor aggregated embedding vector representation (which is a low-dimensional vector representation)); determining a respective normalized count value for each neighboring node of the neighborhood (corresponds to evaluation of neighboring node and judgment of a count); randomly selecting a feature from the respective neighbor aggregated embedding vectors in accordance with the respective normalized count values as a corresponding one of the plurality of features of the neighborhood embedding information (randomly selecting a feature in accordance with the respective normalized count values corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. (“Inductive Representation Learning on Large Graphs”).
Regarding Claim 1,
Hamilton et al. teaches A computer implemented method for determining an aggregated embedding vector for a target node of a corpus graph according to a neighborhood of the target node in the corpus graph, the method comprising (pg. 4 Algorithm 1 and Figure 1 and caption: “Figure 1: Visual illustration of the GraphSAGE sample and aggregate approach” teach GraphSAGE embedding generation determines aggregated embedding vector for a target node according to neighborhood information; pg. 6 first full paragraph: “We test the performance of GraphSAGE on three benchmark tasks: (i) classifying academic papers into different subjects using the Web of Science citation dataset, (ii) classifying Reddit posts as belonging to different communities, and (iii) classifying protein functions across various biological protein-protein interaction (PPI) graphs” teaches the graphs are based on various types of corpus; pg. 12 Section C: “Except for DeepWalk, we ran experiments single a machine with 4 NVIDIA Titan X Pascal GPUs (12Gb of RAM at 10Gbps speed), 16 Intel Xeon CPUs (E5-2623 v4 @ 2.60GHz), and 256Gb of RAM. DeepWalk was faster on a CPU intensive machine with 144 Intel Xeon CPUs (E7-8890 v3 @ 2.50GHz) and 2Tb of RAM” teaches GraphSAGE is computer-implemented):
determining, via convolutions of a trained machine learning model, an embedding vector of the target node (pg. 4 Algorithm 1: 
    PNG
    media_image1.png
    410
    809
    media_image1.png
    Greyscale
teaches using aggregator functions to determine the embedding vector of a target node; pg. 3 Section 3.1: “In this section, we describe the embedding generation, or forward propagation algorithm (Algorithm 1), which assumes that the model has already been trained and that the parameters are fixed. In particular, we assume that we have learned the parameters of K aggregator functions” and pg. 5 Section 3.3: 
    PNG
    media_image2.png
    201
    766
    media_image2.png
    Greyscale
teach one type of aggregator function that is used is the mean aggregator, which utilizes convolution of an inductive variant of the graph convolutional networks (GCN) approach (corresponds to convolution of a trained machine learning model));
determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector (corresponds to embedding information of the neighborhood of the target node in the corpus) based on aggregation functions including the mean aggregator, which utilizes information from embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model; also see pg. 4 Algorithm 1 and Figure 1);
generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node (pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teaches generating an aggregated embedding vector by concatenating current node’s embedding vector and the aggregated neighborhood vector (corresponds to the neighborhood embedding information for the target node)); and
associating the aggregated embedding vector with the target node (pg. 4 Algorithm 1 line 9 associates the aggregated embedding vector generated by the concatenation with a target node).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (“Inductive Representation Learning on Large Graphs”) in view of Subbian et al. (US 2019/0114362 A1).
Regarding Claim 2,
Hamilton et al. teaches the computer-implemented method of claim 1.
Hamilton et al. does not appear to explicitly teach further comprising: receiving a query from a computer user; determining that the query corresponds to the target node of the corpus graph; determining a plurality of potential recommendation nodes as recommendations for the computer user in view of the query, where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node; and providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user.
However, Subbian et al. teaches further comprising: receiving a query from a computer user (pg. 21 [0096]: “The method may begin at step 1010, where the social-networking system 160 may receive, from a client system associated with a user of an online social network, a search query for entities in the online social network”);
determining that the query corresponds to the target node of the corpus graph (pg. 21 [0096]: “At step 1040, the social-networking system 160 may calculate, for each of the retrieved entity embeddings, a similarity metric between the query embedding and the entity embedding, wherein the similarity metric measures a degree of similarity of the query embedding to the entity embedding. At step 1050, the social-networking system 160 may rank the entities based on their respective calculated similarity metrics” teaches determining the query corresponds to an entity in the graph of Fig. 2);
determining a plurality of potential recommendation nodes as recommendations for the computer user in view of the query (pg. 21 [0096]: “At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches determining potential search results corresponding to entities nodes (correspond to recommendation nodes as recommendations) for the user in response to the query; also see Fig. 2), 
where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node (pg. 21 [0096]: “At step 1040, the social-networking system 160 may calculate, for each of the retrieved entity embeddings, a similarity metric between the query embedding and the entity embedding, wherein the similarity metric measures a degree of similarity of the query embedding to the entity embedding. At step 1050, the social-networking system 160 may rank the entities based on their respective calculated similarity metrics... At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches determining potential search results corresponding to entities nodes is based on comparing query embedding and entity embedding; pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)); and
providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user (pg. 21 [0096]: “At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches determining potential search results corresponding to entities nodes (correspond to recommendation nodes as recommendations) for the user in response to the query; also see Fig. 2).
Hamilton et al. and Subbian et al. are analogous art to the claimed invention because they are directed to determining embedding representation for graphs.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Subbian et al. to the disclosed invention of Hamilton et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[e]ntity embeddings may provide a computationally less expensive alternative solution for processing search queries for entities in the online social network” (Subbian et al. pg. 1 [0005]).
Regarding Claim 3,
Hamilton et al. in view of Subbian et al. teaches the computer-implemented method of claim 2.
Hamilton et al. further teaches further comprising: identifying a relevant neighborhood to the target node within the corpus graph; wherein determining the neighborhood embedding information for the target node comprises determining the neighborhood embedding information from nodes within the relevant neighborhood within the corpus graph (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector (corresponds to embedding information of the neighborhood of the target node in the corpus) includes determining the information from nodes that are part of the relevant neighborhood in the graph (see Figure 1)).
Regarding Claim 12,
Hamilton et al. teaches carry out a method for determining an aggregated embedding vector for a target node of a corpus graph according to a neighborhood of the target node in the corpus graph, the method comprising: (pg. 4 Algorithm 1 and Figure 1 and caption: “Figure 1: Visual illustration of the GraphSAGE sample and aggregate approach” teach GraphSAGE embedding generation determines aggregated embedding vector for a target node according to neighborhood information; pg. 6 first full paragraph: “We test the performance of GraphSAGE on three benchmark tasks: (i) classifying academic papers into different subjects using the Web of Science citation dataset, (ii) classifying Reddit posts as belonging to different communities, and (iii) classifying protein functions across various biological protein-protein interaction (PPI) graphs” teaches the graphs are based on various types of corpus; pg. 12 Section C: “Except for DeepWalk, we ran experiments single a machine with 4 NVIDIA Titan X Pascal GPUs (12Gb of RAM at 10Gbps speed), 16 Intel Xeon CPUs (E5-2623 v4 @ 2.60GHz), and 256Gb of RAM. DeepWalk was faster on a CPU intensive machine with 144 Intel Xeon CPUs (E7-8890 v3 @ 2.50GHz) and 2Tb of RAM” teaches GraphSAGE is computer-implemented):
identifying a relevant neighborhood of nodes to the target node within the corpus graph (Figure 1 teaches identifying sampling the graph to identify relevant neighborhood);
determining, via convolutions of a trained machine learning model, an embedding vector of the target node (pg. 4 Algorithm 1: 
    PNG
    media_image1.png
    410
    809
    media_image1.png
    Greyscale
teaches using aggregator functions to determine the embedding vector of a target node; pg. 3 Section 3.1: “In this section, we describe the embedding generation, or forward propagation algorithm (Algorithm 1), which assumes that the model has already been trained and that the parameters are fixed. In particular, we assume that we have learned the parameters of K aggregator functions” and pg. 5 Section 3.3: 
    PNG
    media_image2.png
    201
    766
    media_image2.png
    Greyscale
teach one type of aggregator function that is used is the mean aggregator, which utilizes convolution of an inductive variant of the graph convolutional networks (GCN) approach (corresponds to convolution of a trained machine learning model));
determining, based at least in part on embedding vectors associated with nodes of the relevant neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector (corresponds to embedding information of the neighborhood of the target node in the corpus) based on aggregation functions including the mean aggregator, which utilizes information from embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model; also see pg. 4 Algorithm 1 and Figure 1 (teaches identifying relevant neighborhood));
generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node (pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teaches generating an aggregated embedding vector by concatenating current node’s embedding vector and the aggregated neighborhood vector (corresponds to the neighborhood embedding information for the target node)); and
associating the aggregated embedding vector with the target node (pg. 4 Algorithm 1 line 9 associates the aggregated embedding vector generated by the concatenation with a target node).
Hamilton et al. does not appear to explicitly teach A non-transitory computer readable medium bearing computer executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the non-transitory computer readable medium.
However, Subbian et al. teaches A non-transitory computer readable medium bearing computer executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the non-transitory computer readable medium (pg. 22 [0102] teaches processor retrieving instructions from a storage and pg. 23 [0108] teaches storage can be computer-readable non-transitory storage medium).
Hamilton et al. and Subbian et al. are analogous art to the claimed invention because they are directed to determining embedding representation for graphs.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Subbian et al. to the disclosed invention of Hamilton et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[e]ntity embeddings may provide a computationally less expensive alternative solution for processing search queries for entities in the online social network” (Subbian et al. pg. 1 [0005]).
Regarding Claim 19,
Hamilton et al. teaches the computer system comprising a processor and a memory (pg. 12 Section C: “Except for DeepWalk, we ran experiments single a machine with 4 NVIDIA Titan X Pascal GPUs (12Gb of RAM at 10Gbps speed), 16 Intel Xeon CPUs (E5-2623 v4 @ 2.60GHz), and 256Gb of RAM. DeepWalk was faster on a CPU intensive machine with 144 Intel Xeon CPUs (E7-8890 v3 @ 2.50GHz) and 2Tb of RAM” teaches processor and a memory):
...and an embedding vector generator that, in execution on the computer system (pg. 4 Algorithm 1 teaches the GraphSAGE embedding generation algorithm (corresponds to an embedding vector generator)):  
determines a relevant neighborhood of the corresponding item of content in the corpus graph (Figure 1 teaches identifying sampling the graph to identify relevant neighborhood; pg. 6 first full paragraph: “We test the performance of GraphSAGE on three benchmark tasks: (i) classifying academic papers into different subjects using the Web of Science citation dataset, (ii) classifying Reddit posts as belonging to different communities, and (iii) classifying protein functions across various biological protein-protein interaction (PPI) graphs” teaches the graphs are based on various types of corpus);
generates the aggregated embedding vector for the corresponding item of content in the corpus graph, the aggregated embedding vector comprising an embedding vector, generated via convolutions of a trained machine learning model, of the corresponding item of content and a network embedding vector of the corresponding item of content (pg. 4 Algorithm 1: 
    PNG
    media_image1.png
    410
    809
    media_image1.png
    Greyscale
teaches using aggregator functions to determine the aggregated embedding vector for the corresponding item of content in the corpus graph; pg. 3 Section 3.1: “In this section, we describe the embedding generation, or forward propagation algorithm (Algorithm 1), which assumes that the model has already been trained and that the parameters are fixed. In particular, we assume that we have learned the parameters of K aggregator functions” and pg. 5 Section 3.3: 
    PNG
    media_image2.png
    201
    766
    media_image2.png
    Greyscale
teach one type of aggregator function that is used is the mean aggregator, which utilizes convolution of an inductive variant of the graph convolutional networks (GCN) approach (corresponds to convolution of a trained machine learning model); pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teaches generating an aggregated embedding vector by concatenating current node’s embedding vector and the aggregated neighborhood vector (corresponds to a network embedding vector); pg. 6 first full paragraph: “We test the performance of GraphSAGE on three benchmark tasks: (i) classifying academic papers into different subjects using the Web of Science citation dataset, (ii) classifying Reddit posts as belonging to different communities, and (iii) classifying protein functions across various biological protein-protein interaction (PPI) graphs” teaches the graphs are based on various types of corpus with items of content).
Hamilton et al. does not appear to explicitly teach A computer system configured as a recommender system for providing recommended content in response to a user query,...wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user query, the additional components comprising: a content recommender component that, in execution on the computer system: receives the user query from the user over a network, the user query comprising an item of content; identifies a corresponding item of content to the user query in a corpus graph maintained by the recommender system; determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with the corresponding item of content in the corpus graph; selects at least one content recommendation from the set of potential content recommendations; and provides the at least one content recommendation to the user.
However, Subbian et al. teaches A computer system configured as a recommender system for providing recommended content in response to a user query,...wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user query, the additional components comprising: a content recommender component that, in execution on the computer system (Fig. 10 Step 1060 teaches providing search results (recommended content) in response to user query, thus rendering the system to be a recommender system with a recommender component (also see pg. 5 [0037]); pg. 22 [0102] teaches processor executing instructions stored in memory and Fig. 13 teaches computer system with processor and memory):
receives the user query from the user over a network, the user query comprising an item of content (pg. 21 [0096]: “The method may begin at step 1010, where the social-networking system 160 may receive, from a client system associated with a user of an online social network, a search query for entities in the online social network” and pg. 1 [0005]: “Users of the online social network may search for various entities in the online social network including pages, groups, and users, with a short query term string” teach receiving user query comprising a query term string (corresponds to item of content));
identifies a corresponding item of content to the user query in a corpus graph maintained by the recommender system (pg. 21 [0096]: “At step 1040, the social-networking system 160 may calculate, for each of the retrieved entity embeddings, a similarity metric between the query embedding and the entity embedding, wherein the similarity metric measures a degree of similarity of the query embedding to the entity embedding. At step 1050, the social-networking system 160 may rank the entities based on their respective calculated similarity metrics” teaches determining the query corresponds to an entity (item of content) in the graph of Fig. 2; also see pg. 6 [0038]);
determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with the corresponding item of content in the corpus graph (pg. 21 [0096]: “At step 1040, the social-networking system 160 may calculate, for each of the retrieved entity embeddings, a similarity metric between the query embedding and the entity embedding, wherein the similarity metric measures a degree of similarity of the query embedding to the entity embedding. At step 1050, the social-networking system 160 may rank the entities based on their respective calculated similarity metrics... At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches determining potential search results corresponding to entities nodes is based on comparing query embedding and entity embedding; pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)); 
selects at least one content recommendation from the set of potential content recommendations; and provides the at least one content recommendation to the user (pg. 21 [0096]: “At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches selecting and providing potential search results corresponding to entities nodes (correspond to recommendation nodes as recommendations) for the user in response to the query; also see Fig. 2).
Hamilton et al. and Subbian et al. are analogous art to the claimed invention because they are directed to determining embedding representation for graphs.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Subbian et al. to the disclosed invention of Hamilton et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[e]ntity embeddings may provide a computationally less expensive alternative solution for processing search queries for entities in the online social network” (Subbian et al. pg. 1 [0005]).
Regarding Claim 20,
Hamilton et al. in view of Subbian et al. teaches the computer system of claim 19.
Hamilton et al. further teaches wherein the embedding vector generator, in execution on the computer system, further: generates a neighborhood embedding vector of the corresponding item of content in the corpus graph according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the corresponding item of content in the corpus graph (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector by determining the information from nodes that are part of the relevant neighborhood in the graph (see Figure 1); also see pg. 4 Algorithm 1).
Claims 4-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (“Inductive Representation Learning on Large Graphs”) in view of Subbian et al. (US 2019/0114362 A1) and further in view of Bagci et al. (“Context-Aware Friend Recommendation for Location Based Social Networks using Random Walk”).
Regarding Claim 4,
Hamilton et al. in view of Subbian et al. teaches the computer-implemented method of claim 3.
Hamilton et al. in view of Subbian et al. does not appear to explicitly teach wherein identifying the relevant neighborhood to the target node within the corpus graph comprises iteratively conducting the following, beginning from the target node as the current node: randomly selecting a traversal from the current node to another node connected to the current node; setting the current node to the another node; and incrementing a visit count associated with the another node.
However, Bagci et al. teaches wherein identifying the relevant neighborhood to the target node within the corpus graph comprises iteratively conducting the following, beginning from the target node as the current node: (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm teaches an algorithm for iteratively traversing a relevant subgraph that consists of relevant vicinity (neighborhood) of a node (see pg. 534 Algorithm 1 Subgraph Construction Algorithm and pg. 533 3.4.1 Subgraph Construction)): 
randomly selecting a traversal from the current node to another node connected to the current node; setting the current node to the another node; and incrementing a visit count associated with the another node (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7-16 teaches randomly traversing from a current node to another node (NextNode) connected to the current node and setting the current node to NextNode, and incrementing visit count associated with NextNode).
Hamilton et al., Subbian et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Hamilton et al. in view of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3).
Regarding Claim 5,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the computer-implemented method of claim 4.
Bagci et al. further teaches wherein identifying the relevant neighborhood to the target node within the corpus graph further comprises: in addition to randomly selecting a traversal from the current node to another node connected to the current node, randomly determining whether to reset the current node to the target node; and resetting the current node to the target node upon the random determination to do so (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7-16 teaches in addition to randomly traversing from a current node to another node (NextNode) connected to the current node (lines 11-12), the algorithm randomly determines whether to reset the current node to the target node (lines 9-10) and doing set when the condition of “p [Wingdings font/0xDF] rand(0,1)” and “if p < restartProb” is met (lines 8-9)).
Hamilton et al., Subbian et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Hamilton et al. in view of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3).
Regarding Claim 6,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the computer-implemented method of claim 5.
Bagci et al. further teaches wherein the iteratively conducting is conducted for a predetermined number of iterations (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7 teaches a predetermined number of iterations is conducted based on the “iterCount” value).
Hamilton et al., Subbian et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Hamilton et al. in view of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3).
Regarding Claim 7,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the computer-implemented method of claim 6.
Bagci et al. further teaches wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with a highest visit count (pg. 534 Table 1 and pg. 534 first full paragraph: “RWR algorithm operates on the constructed subgraph and the recommendation results are populated. The recommendation results that are sorted by visit count are shown in Table 1. Here, Friend 3 has the highest visit count and it is recommended in the first place” teach determining the nodes within a corpus graph (see Figure 1) that have the highest visit counts; pg. 534 Algorithm 2 Random Walk Recommendation Algorithm teaches an algorithm for iteratively traversing a relevant subgraph that consists of relevant vicinity (neighborhood) of a node (see pg. 534 Algorithm 1 Subgraph Construction Algorithm and pg. 533 3.4.1 Subgraph Construction)).
Hamilton et al., Subbian et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Hamilton et al. in view of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3).
Regarding Claim 8,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the computer-implemented method of claim 7.
Hamilton et al. further teaches wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the neighborhood of the target node (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector (corresponds to embedding information of the neighborhood of the target node in the corpus) based on aggregation functions including the mean aggregator, which utilizes information from embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model; also see pg. 4 Algorithm 1 and Figure 1).
Regarding Claim 9,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the computer-implemented method of claim 8.
Hamilton et al. further teaches wherein the aggregated embedding vectors from each of the neighbor nodes of the target node comprises neighborhood embedding information of a plurality of neighbor nodes of an immediate neighbor node of the target node (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector (corresponds to embedding information of the neighborhood of the target node in the corpus) based on aggregation functions including the mean aggregator, which utilizes information from embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model; also see pg. 4 Algorithm 1 and Figure 1, which teaches immediate neighbor node).

Regarding Claim 10,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the computer-implemented method of claim 9.
Hamilton et al. further teaches wherein the aggregated embedding vectors of the immediate neighbor nodes comprises an aggregation of an aggregated embedding vector of each of a plurality of immediate neighbor nodes of the immediate neighbor node of the target node (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector (corresponds to embedding information of the neighborhood of the target node in the corpus) based on aggregation functions including the mean aggregator, which utilizes information from embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model; also see pg. 4 Algorithm 1 and Figure 1, which teaches a plurality of immediate neighbor nodes).
Regarding Claim 13,
Hamilton et al. in view of Subbian et al. teaches the non-transitory computer readable medium of claim 12.
Hamilton et al. in view of Subbian et al. does not appear to explicitly teach wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph comprises: beginning from the target node as the current node and for a predetermined number of repetitions, repeatedly: randomly selecting a traversal from the current node to another node connected to the current node; setting the current node to the another node; and incrementing a visit count associated with the another node; wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with a highest visit count.
However, Bagci et al. further teaches wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph comprises: beginning from the target node as the current node and for a predetermined number of repetitions, repeatedly (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm teaches an algorithm for iteratively traversing a relevant subgraph that consists of relevant vicinity (neighborhood) of a node (see pg. 534 Algorithm 1 Subgraph Construction Algorithm and pg. 533 3.4.1 Subgraph Construction)): 
randomly selecting a traversal from the current node to another node connected to the current node; setting the current node to the another node; and incrementing a visit count associated with the another node (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7-16 teaches randomly traversing from a current node to another node (NextNode) connected to the current node and setting the current node to NextNode, and incrementing visit count associated with NextNode); 
wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with a highest visit count (pg. 534 Table 1 and pg. 534 first full paragraph: “RWR algorithm operates on the constructed subgraph and the recommendation results are populated. The recommendation results that are sorted by visit count are shown in Table 1. Here, Friend 3 has the highest visit count and it is recommended in the first place” teach determining the nodes within a corpus graph (see Figure 1) that have the highest visit counts; pg. 534 Algorithm 2 Random Walk Recommendation Algorithm teaches an algorithm for iteratively traversing a relevant subgraph that consists of relevant vicinity (neighborhood) of a node (see pg. 534 Algorithm 1 Subgraph Construction Algorithm and pg. 533 3.4.1 Subgraph Construction)).
Hamilton et al., Subbian et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Hamilton et al. in view of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3).
Regarding Claim 14,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the non-transitory computer readable medium of claim 13.
Bagci et al. further teaches wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph further comprises: randomly determining whether to reset the current node to the target node; and resetting the current node to the target node upon the random determination to do so (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7-16 teaches in addition to randomly traversing from a current node to another node (NextNode) connected to the current node (lines 11-12), the algorithm randomly determines whether to reset the current node to the target node (lines 9-10) and doing set when the condition of “p [Wingdings font/0xDF] rand(0,1)” and “if p < restartProb” is met (lines 8-9)).
Hamilton et al., Subbian et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Hamilton et al. in view of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3).
Regarding Claim 15,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the non-transitory computer readable medium of claim 14.
Hamilton et al. further teaches wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the target node (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector by determining the information from nodes that are part of the relevant neighborhood in the graph (see Figure 1); also see pg. 4 Algorithm 1).
Regarding Claim 16,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the non-transitory computer readable medium of claim 15.
Hamilton et al. further teaches wherein the aggregated embedding vectors of each of a plurality of immediate neighbor nodes of the target node comprises neighborhood embedding information of neighbor nodes of a neighbor node of the target node (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector (corresponds to embedding information of the neighborhood of the target node in the corpus) based on aggregation functions including the mean aggregator, which utilizes information from embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model; also see pg. 4 Algorithm 1 and Figure 1, which teaches a plurality of immediate neighbor nodes).
Regarding Claim 17,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the non-transitory computer readable medium of claim 16.
Hamilton et al. further teaches wherein the neighborhood embedding information of the neighbor nodes comprises a neighborhood embedding information of each of the neighbor nodes of the neighbor node of the target node (pg. 2 second and third paragraphs: “We propose a general framework, called GraphSAGE (SAmple and aggreGatE), for inductive node embedding. Unlike embedding approaches that are based on matrix factorization, we leverage node features (e.g., text attributes, node profile information, node degrees) in order to learn an embedding function that generalizes to unseen nodes. By incorporating node features in the learning algorithm, we simultaneously learn the topological structure of each node’s neighborhood as well as the distribution of node features in the neighborhood...Instead of training a distinct embedding vector for each node, we train a set of aggregator functions that learn to recursively aggregate feature information from a node’s local neighborhood (Figure 1)” and pg. 4 first paragraph:
    PNG
    media_image3.png
    89
    765
    media_image3.png
    Greyscale
teach GraphSAGE determines the aggregated neighborhood vector by determining the information from nodes that are part of the relevant neighborhood in the graph (see Figure 1); also see pg. 4 Algorithm 1).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (“Inductive Representation Learning on Large Graphs”) in view of Subbian et al. (US 2019/0114362 A1) in view of Bagci et al. (“Context-Aware Friend Recommendation for Location Based Social Networks using Random Walk”) and further in view of Bojchevski et al. (“Deep Gaussian Embedding of Attributed Graphs: Unsupervised Inductive Learning via Ranking”).
Regarding Claim 11,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the computer-implemented method of claim 10.
Hamilton et al. in view of Subbian et al. in view of Bagci et al. does not appear to explicitly teach wherein the embedding vector of each of the plurality of immediate neighbor nodes of the immediate neighbor node of the target node is weighted in aggregation with the embedding vectors of other immediate neighbor nodes of the immediate neighbor node of the target node according to visit counts associated with nodes of the corpus graph used in determining the relevant neighborhood to the target node.
However, Bojchevski et al. teaches wherein the embedding vector of each of the plurality of immediate neighbor nodes of the immediate neighbor node of the target node is weighted in aggregation with the embedding vectors of other immediate neighbor nodes of the immediate neighbor node of the target node according to visit counts associated with nodes of the corpus graph used in determining the relevant neighborhood to the target node (pg. 4 Section 3.5:
    PNG
    media_image4.png
    377
    759
    media_image4.png
    Greyscale
teaches that in the calculation to optimize loss, nodes within a target node’s 2-hop neighborhood and their values are weighted in aggregation in accordance to the visit counts from determining the relevant neighborhood (for example, 1-hop and 2-hop), wherein nodes within a target node’s 2-hop neighborhood corresponds to the immediate neighbor nodes of the immediate neighbor node of the target node; pg. 3 Section 3.2: “To capture the structural information of the network in the embeddings space, we propose a personalized ranking approach. That is, locally per node i we impose a ranking of all remaining nodes w.r.t. their distance to i in the embedding space. More precisely, in this paper we exploit the k-hop neighborhoods of each node” teaches nodes are represented by embeddings).
Hamilton et al., Subbian et al., Bagci et al., Bojchevski et al. are analogous art to the claimed invention because they are directed to graph representations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bojchevski et al. to the disclosed invention of Hamilton et al. in view of Subbian et al. in view of Bagci et al.
One of ordinary skill in the arts would have been motivated to make this modification in order “[to] effectively represent the complex interactions between the nodes and the non-i.i.d. nature of the data, we further propose a novel personalized ranking formulation to learn the embedding in a fully unsupervised way. Intuitively, from the point of view of a single node, we want nodes in its immediate neighborhood to be closest in the embedding space, while nodes multiple hops away should become increasingly more distant. This ordering between the nodes imposed by the network structure w.r.t the distances between their embeddings naturally leads to our novel ranking formulation and is in contrast to most methods that only consider first hop neighborhood of the nodes. By taking into account this natural ranking from each node’s point of view we incorporate information about the networks structure beyond first and second order proximity, thus learning more powerful embeddings” (Bojchevski et al. pg. 2 first paragraph).
Regarding Claim 18,
Hamilton et al. in view of Subbian et al. in view of Bagci et al. teaches the non-transitory computer readable medium of claim 17.
Hamilton et al. in view of Subbian et al. in view of Bagci et al. does not appear to explicitly teach wherein the aggregated embedding vector of each of the neighbor nodes of the neighbor node of the target node is weighted in aggregation with the embedding vectors of the other neighbor nodes of the neighbor node of the target node according to visit counts associated with nodes of the corpus graph used in determining the relevant neighborhood to the target node.
However, Bojchevski et al. teaches wherein the aggregated embedding vector of each of the neighbor nodes of the neighbor node of the target node is weighted in aggregation with the embedding vectors of the other neighbor nodes of the neighbor node of the target node according to visit counts associated with nodes of the corpus graph used in determining the relevant neighborhood to the target node (pg. 4 Section 3.5:
    PNG
    media_image4.png
    377
    759
    media_image4.png
    Greyscale
teaches that in the calculation to optimize loss, nodes within a target node’s 2-hop neighborhood and their representations are weighted in aggregation in accordance to the visit counts from determining the relevant neighborhood (for example, 1-hop and 2-hop), wherein nodes within a target node’s 2-hop neighborhood corresponds to the immediate neighbor nodes of the immediate neighbor node of the target node; pg. 3 Section 3.2: “To capture the structural information of the network in the embeddings space, we propose a personalized ranking approach. That is, locally per node i we impose a ranking of all remaining nodes w.r.t. their distance to i in the embedding space. More precisely, in this paper we exploit the k-hop neighborhoods of each node” teaches nodes are represented by embeddings).
Hamilton et al., Subbian et al., Bagci et al., Bojchevski et al. are analogous art to the claimed invention because they are directed to graph representations.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bojchevski et al. to the disclosed invention of Hamilton et al. in view of Subbian et al. in view of Bagci et al.
One of ordinary skill in the arts would have been motivated to make this modification in order “[to] effectively represent the complex interactions between the nodes and the non-i.i.d. nature of the data, we further propose a novel personalized ranking formulation to learn the embedding in a fully unsupervised way. Intuitively, from the point of view of a single node, we want nodes in its immediate neighborhood to be closest in the embedding space, while nodes multiple hops away should become increasingly more distant. This ordering between the nodes imposed by the network structure w.r.t the distances between their embeddings naturally leads to our novel ranking formulation and is in contrast to most methods that only consider first hop neighborhood of the nodes. By taking into account this natural ranking from each node’s point of view we incorporate information about the networks structure beyond first and second order proximity, thus learning more powerful embeddings” (Bojchevski et al. pg. 2 first paragraph).

Response to Arguments
Applicant's arguments filed on 07/07/2022 with respect to the Double Patenting rejection have been fully considered but they are not persuasive. Applicant asserts “Applicant disagrees with the rejection” (Remarks, pg. 11), but does not provide any specific arguments. A new ground of Double Patenting rejection necessitated by the amendments has been applied. Please see the current rejection above.

Applicant’s arguments filed on 07/07/2022 with respect to the 35 U.S.C. 103 rejection to claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on 07/07/2022 with respect to the 35 U.S.C. 101 abstract idea rejection to claims 1-20 have been fully considered but they are not persuasive.
Applicant asserts “[t]he independent claims have been amended to expressly recite determination and/or generation of embedding vectors via convolutions of a trained machine learning model, and one of ordinary skill in the art would understand that the features of the present claims are, for example, inexorably intertwined with deep neural networks and machine learning computing technology that are inherently incapable of being performed by the human mind...Thus, it is submitted that the present claims recite features that cannot practically be performed in the human mind, and therefore cannot be directed to the abstract idea of a "mental process," as asserted by the Office” (Remarks, pg. 13-14).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2111.01 provides the following, 
“Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention..."Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)” (emphasis added).

First, it is noted that the claims do not recite “deep neural networks” or “neural networks,” and the Specification does not define “machine learning model” to be specific types of deep neural networks. Moreover, Applicant makes the general assertion that “features of the present claims are, for example, inexorably intertwined with deep neural networks and machine learning computing technology that are inherently incapable of being performed by the human mind”, but does not point to specific features of the claim or provide explanation why certain features are “inherently incapable of being performed by the human mind”.
Second, as indicated in the present rejection, the amended limitation of claim 1, “determining, via convolutions of a trained machine learning model, an embedding vector of the target node”, amounts to mathematical concepts because according to Specification [0068], examples of convolution include “aggregations,...mathematical manipulations, linear and multivariate regressions, statistical determinations”, which amount to mathematical calculations and relationships. The claim specifically requires that the determining of an embedding vector is performed “via convolutions of a trained machine learning model”, which requires the application of convolutions to determine a vector. Interpreting the claim in view of the Specification, the application of convolutions refers to “mathematical manipulations”, which further supports the limitation of “determining, via convolutions of a trained machine learning model, an embedding vector...” amounts to mathematical concepts. The recitation of “a trained machine learning model” in the claim merely identifies that the convolutions (mathematical manipulations) are a part of a model, but the function claimed is to determine a vector through convolutions. Moreover, the amended limitation “determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph” in claim 1 requires determining neighborhood embedding information based on embedding vector generated via convolutions, which corresponds to evaluation and judgment of mathematical outputs to generate neighborhood embedding information with assistance of pen and paper. Finally, the limitation of claim 1 “generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node” corresponds to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine and generate embedding vector representation (which is a low-dimensional vector representation).

Applicant asserts “the claims clearly provide detailed specificity in reciting a detailed and specific "way" for achieving the claimed invention, such that they impose a meaningful limit on any purported judicial exception, and thereby integrating any such purported judicial exception into a practical application. For example, representative amended independent claim 1 recites, inter alia, determining, via convolutions of a trained machine learning model, an embedding vector of the target node; determining neighborhood embedding information, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph; and generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node. Similar features are also recited in independent claims 12 and 19” (Remarks, pg. 15).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.04(d)(II) provides the following, 
“The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h)” (emphasis added).

As noted above, the analysis under Step 2A Prong Two considers whether additional elements in the claim integrate the exception into a practical application. However, as discussed in the rejection and in the above response to arguments, the limitations discussed in Applicant’s Remarks, including “determining, via convolutions of a trained machine learning model, an embedding vector...”, “determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph”, and “generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node”, amount to abstract idea (mental process and mathematical concepts). Since these limitations are directed to an abstract idea, these limitations are not considered additional elements, and therefore cannot integrate the exception into a practical application.

Applicant asserts “Further evidence of integration of any purported judicial exception into a practical application is that the present claims provide a clear improvement to computing technology. As described in the specification, with the proliferation of Internet based social communities and digital content, the recitations of the present claims clearly provide methods and systems by which more relevant digital content and objects can be identified and provided in connection with queries. See, e.g., Specification, iJiJ[0004] and [0018]. Accordingly, the improvements to computing technology provided by the present claims also support integration of any purported judicial exception into a practical application” (Remarks, pg. 16).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.05(a) provides the following, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.” Applicant has not provided arguments regarding which specific claim features reflect the alleged improvement of “more relevant digital content and objects can be identified and provided in connection with queries” (Remarks, pg. 16).
 As discussed above, the limitations “determining, via convolutions of a trained machine learning model, an embedding vector...”, “determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph”, and “generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node”, amount to abstract idea (mental process and mathematical concepts). Since these limitations are directed to an abstract idea, these limitations are not additional elements that can provide an improvement to the functioning of a computer or to any other technology or technical field.

Applicant asserts “Here, the present claims recite a technology-specific solution to a technology-specific
problem that amounts to significantly more than an abstract idea” (Remarks, pg. 17).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant makes a general assertion, but has not provided arguments regarding which specific claim features reflect the “technology-specific solution to a technology-specific problem” (Remarks, pg. 17). As discussed above, the limitations “determining, via convolutions of a trained machine learning model, an embedding vector...”, “determining, based at least in part on embedding vectors associated with nodes of the neighborhood and generated via convolutions of the trained machine learning model, neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph”, and “generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node”, amount to abstract idea (mental process and mathematical concepts). Since these limitations are directed to an abstract idea, these limitations are not additional elements that amount to significant more than the abstract idea.

Examiner Note
In the amendments submitted on 07/07/2022, Claim 19 is marked as “Original”, but the claim has been amended. Therefore, claim 19 is considered “Currently Amended.”
A prior art rejection has not been applied to claim 21 because none of the prior arts, either alone or in combination, teaches the limitations of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Primary Examiner, Art Unit 2125